Citation Nr: 1823888	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  17-11 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than April 29, 2015, for assignment of an 80 percent rating for renal involvement in diabetes with history of right ureteral calculus and prostatitis.

2.  Entitlement to an effective date earlier than April 29, 2015, for assignment of a 30 percent rating for generalized anxiety disorder.


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1959 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

By way of background, the Veteran was granted entitlement to service connection for renal involvement in diabetes with history of right ureteral calculus and prostatitis, hereinafter renal disability, and generalized anxiety disorder in a June 1987 rating decision, each with an effective date of service connection of June 1, 1987 and a noncompensable evaluation, the day after the Veteran retired from active duty.  In a January 2016 rating decision, the RO increased the evaluation of the renal disability to 80 percent, and the anxiety disorder to 30 percent, each effective from April 29, 2015, the date of the Veteran's claim for an increased rating.  The Veteran filed a notice of disagreement in June 2016, contesting the effective date of award for his renal disability and his anxiety disorder, without specifying exactly which award for each issue with which he was disagreeing.

Because a claimant cannot file a new claim seeking an earlier effective date for an award where the decision that assigned the effective date has already become final, the Board has interpreted the Veteran's June 2016 notice of disagreement (NOD) to seek an earlier effective date for the ratings provided by the RO in the January 2016 rating decision.  Otherwise, to interpret the Veteran's NOD as a claim for an earlier effective date of service connection would be a "freestanding" effective date claim, which is not allowed and would have to be dismissed as a matter of law.  Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).

This appeal was originally certified to the Board with an additional issue:  entitlement to an earlier effective date for service connection for coronary artery disease, originally with an effective date of service connection of April 29, 2015, the date of claim.  However, because the disability became affected by liberalizing law and regulation via Nehmer v. United States Veterans Admin., 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) (Nehmer I), 38 C.F.R. § 3.114 now applies.  Ischemic heart disease became presumptive to Agent Orange herbicide exposure on August 31, 2010, but the Veteran's claim for service connection was received after the disease was added to the presumptive list, on April 29, 2015.  Therefore, per 38 C.F.R. § 3.114(a), the earliest effective date that can be awarded is the date on which the liberalizing legislation was effective or a one-year prior to date of claim, whichever is later.  The later of those two dates is the date of claim, and therefore the RO, in a January 2017 rating decision, established an earlier effective date of service connection of one year prior to the date of claim, which now created an effective date of service connection of April 29, 2014.  As such, the issue is no longer in appellate status before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

As the Veteran is unrepresented in this case, VA has a duty to construe his claims liberally. See Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The June 1987 rating decision that awarded service connection for a renal disability, assigning a noncompensable evaluation effective June 1, 1987, became final.

2.  The Veteran filed a claim for an increased rating on April 29, 2015; there is no communication between the last final January 1987 rating decision and the Veteran's April 29, 2015 claim for increased benefits that constitutes a formal or informal claim for an increased rating for his renal disability.

3.  Within the one-year time period preceding the April 29, 2015 claim for benefits, at no time did the Veteran's entitlement to an 80 rating for his renal disability become factually ascertainable so as to warrant an effective date prior to April 29, 2015.

4.  The June 1987 rating decision that awarded service connection for generalized anxiety disorder, assigning a noncompensable evaluation effective June 1, 1987, became final.

5.  The Veteran filed a claim for an increased rating on April 29, 2015; there is no communication between the last final January 1987 rating decision and the Veteran's April 29, 2015 claim for increased benefits that constitutes a formal or informal claim for an increased rating for his generalized anxiety disorder.

6.  Within the one-year time period preceding the April 29, 2015 claim for benefits, at no time did the Veteran's entitlement to an 30 rating for his generalized anxiety disorder become factually ascertainable so as to warrant an effective date prior to April 29, 2015.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 29, 2015, for the award of an 80 percent rating for a renal disability have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.157, 3.400 (2017).

2.  The criteria for an effective date earlier than April 29, 2015, for the award of a 30 percent rating for generalized anxiety disorder have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.157, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Assignment of an effective date is a downstream issue, thus, the notice provisions of the VCAA are not applicable. See VAOPGCPREC 8-2003 (Dec. 22, 2003). Since the rating decision the Veteran is appealing is the one that determined the effective date being appealed, statutory notice served its purpose and its application is no longer required. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. Earlier Effective Date Claims For Renal and Anxiety Disabilities

The Veteran argues he is entitled to an earlier effective date for his 80 percent rating for his renal disability and an earlier effective date for his 30 percent rating for his anxiety disability, each effective from April 29, 2015, the date of the Veteran's claim for an increased rating.  See June 2016 Notice of Disagreement.  Because the two disabilities were service-connected in the same rating decision in June 1987, and are on the same claim for increase in April 2015, the same rating decision of January 2016, the same notice of disagreement in June 2016, the same statement of the case in January 2017, the matters of law and regulation are the same for the two disabilities and thus the Board will discuss them together.

In general, the effective date for an increase will be the date of receipt of claim, or date entitlement arose, whichever is later. 38 U.S.C. § 5110 (2012); 38 C.F.R. 
§ 3.400(o)(1) (2017).  However, for an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date; otherwise, the effective date will be the date of receipt of claim. 38 U.S.C. 
§ 5110; 38 C.F.R. §3.400(o)(2) (2017).

By way of history, the Veteran was initially awarded service connection for his renal disability and the anxiety disorder, each with a noncompensable evaluation, in a June 1987 rating decision.  Significantly, the Veteran did not disagree with the noncompensable ratings assigned within one year of this decision, nor did he submit new and material evidence within one year of this decision.  Additionally, the Veteran has not asserted a claim of clear and unmistakable error (CUE). Therefore, the June 1987 rating decision became final.

Thereafter, the first communication that can be construed as a claim for an increased rating for his renal disability or his anxiety disorder was received by VA in April 2015, which is why the RO initially assigned an effective date of April 29, 2015, when he awarded the 80 percent rating for his renal disability and the 30 percent rating for his anxiety disorder.  See January 2016 rating decision (assigning a 80 percent rating for the renal disability and a 30 percent rating for the anxiety disorder with an effective date of April 29, 2015, "the date your claim was received"). 

For earlier effective date increased rating claims, if the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable." Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(2) (2017); VAOPGCPREC 12-98 (Sept. 23, 1998). In looking to whether the increase to 80 percent for the renal disability or the increase to 30 percent for the anxiety disorder was factually ascertainable at some point, the Board fails to identify such an increase for either disability becoming factually ascertainable in that time period.  No record exists in the claims file for either disability that would establish such facts.  See Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) (the statute and its implementing regulation require "that an increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the veteran's claim in order to receive the benefit of an earlier effective date").

Notably, prior to March 25, 2015, a claim could be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1 (p) (2014).  But see 38 C.F.R. § 3.1 (p) (2017) (now providing that a "claim" must be submitted on an application form prescribed by the Secretary); 79 Fed. Reg. 57,696  (Sept. 25, 2014) (eliminating informal claims by requiring that, effective March 24, 2015, claims be filed on standard forms).  It has been held that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006).  See also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Here, the Veteran's formal claim for an increased benefits was received by VA on April 29, 2015, and no other communication was received by VA prior to that that be construed a formal claim for increased ratings.

In other words, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA after that date, on April 29, 2015, the later regulations would apply.

Accordingly, the earliest possible effective date for the increased evaluation of 80 percent for the renal disability and the increased evaluation of 30 percent for the anxiety disorder is the date of the Veteran's formal claim, which is April 29, 2015.

The Veteran has not raised any other issues concerning the renal and anxiety disabilities, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an effective date earlier than April 29, 2015 for the assignment of an 80 percent rating for a renal involvement in diabetes with history of right ureteral calculus and prostatitis is denied.

Entitlement to an effective date earlier than April 29, 2015 for the assignment of a 30 percent rating for generalized anxiety disorder is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


